UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7207


JOVICA PETROVIC,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03312-BO)


Submitted: April 30, 2019                                         Decided: May 14, 2019


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jovica Petrovic, Appellant Pro Se. Sharon Coull Wilson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jovica Petrovic appeals the district court’s order granting summary judgment to

Defendant and dismissing his civil action under the Federal Tort Claims Act. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Petrovic v. United States, No. 5:16-ct-03312-BO (E.D.N.C.

Sept. 12, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2